Citation Nr: 1309447	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  12-09 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel



INTRODUCTION

The Veteran had active service from December 1948 to September 1952 and from June 1954 to September 1971.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying, among other issues, the claim currently on appeal.  

The appellant was also denied death pension benefits in February 2011.  A timely notice of disagreement was submitted by the appellant, but the previous denial was continued in a September 2012 statement of the case (SOC).  The appellant did not appeal this decision to the Board.  

In a statement received by VA in April 2012, the appellant requested that VA reconsider the issue of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.  This claim was previously denied in a February 2011 rating decision.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Service Connection for the Cause of the Veteran's Death

The appellant contends that she is entitled to service connection for the cause of the Veteran's death.  Specifically, she has argued that medications used to treat his service-connected disabilities resulted in diabetes mellitus and his ultimate death due to encephalopathy.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's claims file was reviewed by a VA examiner in January 2011.  The examiner concluded that the development of type II diabetes could not be directly related to the use of oral corticosteroid medications because the diagnosis of diabetes was in 1999 - over 20 years after the documented use of these medications.  The examiner explained that it would be pure speculation to try and relate type II diabetes to the use of oral corticosteroids in the 1960s and 1970s.  

However, in her May 2011 notice of disagreement, the appellant argued that the Veteran continued to use corticosteroids for his service-connected ankylosing spondylitis (a disability for which service connection has been established) into the 1990s.  She noted that this treatment was from Carswell Air Force Base.  Despite her efforts, however, she reported that she could not obtain this evidence because it had been misplaced by Carswell Air Force Base.  She also appears to have alleged that the Veteran's diabetes mellitus was in fact diagnosed prior to 1999.  

It does not appear from a review of the record that VA has attempted to obtain records of treatment for this Veteran from the Carswell Air Force Base dating back to the 1980s through the 1990s.  VA has a duty to assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In addition, the examiner's opinion was more or less based entirely on the idea that the Veteran had not used corticosteroids since the 1960s or 1970s.  However, the appellant has since informed VA that to her knowledge, he continued to use these medications into the 1990s.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  Therefore, a medical opinion is necessary that takes into consideration the appellant's assertion that the Veteran continued to use corticosteroids into the 1990s.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should request records of medical treatment for the Veteran from the now closed Carswell Air Force Base from the 1980s and the 1990s.  All reasonable attempts should be made to obtain such records, including contacting all relevant agencies or facilities.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completion of the above, the claims file should be forwarded to an appropriately qualified physician for an opinion as to the following:

(a) Whether the Veteran's diabetes mellitus was at least as likely as not related to treatment for his service-connected uveitis and/or ankylosing spondylitis, to include the use of corticosteroids.  

(b) If and only if the Veteran's use of corticosteroids is deemed to have been the cause of his diabetes mellitus, the examiner should opine as to whether it is at least as likely as not that the Veteran's diabetes mellitus caused or contributed substantially or materially to the cause of death.  

(c) Finally, the examiner should opine as to whether it is at least as likely as not that corticosteroids used to treat a service-connected disability during the Veteran's lifetime caused or contributed substantially or materially to the cause of death.  

In providing the above opinions, the examiner is referred to the appellant's May 2011 notice of disagreement in which she alleged that the Veteran continued to use corticosteroids into the 1990s.  A complete rationale must be provided for all opinions offered.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



